United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.R., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
PRISONS SYSTEM, MEDICAL CENTER FOR
FEDERAL PRISONERS, Springfield, MO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1038
Issued: September 10, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 6, 2007 appellant filed a timely appeal from a February 20, 2007 merit
decision of a hearing representative of the Office of Workers’ Compensation Programs that
affirmed the Office’s schedule award decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the schedule award issue.
ISSUE
The issue is whether appellant has established that he has more than three percent
impairment of the right upper extremity, for which he received a schedule award.
FACTUAL HISTORY
On July 10, 2004 appellant, then a 49-year-old senior correctional officer, filed a
traumatic injury claim stating that he sustained injury to his right shoulder on the same day when
an inmate assaulted him. He did not initially stop work but was placed on light duty beginning

on July 12, 2004. Appellant stopped work on September 3, 2004 to undergo surgery and
returned to work on September 25, 2004. On August 5, 2004 the Office accepted his claim for
right rotator cuff strain.
In a July 20, 2004 treatment note, Dr. Mark Chambers, a Board-certified family
practitioner, diagnosed rotator cuff injury with possible tear. In a July 29, 2004 magnetic
resonance imaging (MRI) scan, Dr. Joseph Mailloux, a Board-certified radiologist, noted “high
grade focal tear involving the supraspinatus tendon at the insertion site. Complete tear appears
imminent.” Dr. Mailloux also noted chondral cystic changes at the greater tuberosity and
degenerative changes at the acromioclavicular joint.
On August 19, 2004 the Office authorized a shoulder arthroscopy and repair of tendons.
On September 3, 2004 Dr. Jonathan Peter Crites, a Board-certified orthopedic surgeon,
performed an arthroscopic subacromial decompression and mini open rotator cuff repair of the
right shoulder. He noted preoperative and postoperative diagnoses of “right partial-thickness
rotator cuff tear.” In a September 13, 2004 report, Dr. Crites noted that appellant had some
erythema around the anterior suture but otherwise was recovering well.
Dr. Crites continued submitting reports noting appellant’s postoperative status. On
June 16, 2005 he noted that appellant had “mild crepitance with passive motion of [his] shoulder,
which appears to be from his sutures. He has full range of motion.”
On December 8, 2005 appellant requested a schedule award.
In a form report prepared on December 8, 2005, Dr. Crites confirmed that appellant had
reached maximum medical improvement as of June 16, 2005. In a March 8, 2006 report, he
noted that appellant had full active range of motion of the right shoulder with normal rotator cuff
strength and no signs of impingement. Dr. Crites advised that he did not provide impairment
ratings and recommended that appellant go to an occupational medicine specialist for a rating.
On June 28, 2006 the Office referred appellant to Dr. Jeffrey Woodward, a Boardcertified physiatrist, for an impairment rating.1 Dr. Woodward examined appellant and prepared
a report on July 18, 2006. He noted appellant’s complaints of joint pain, stiffness and loss of
strength as well as numbness and tingling. With regard to right shoulder range of motion,
Dr. Woodward measured the following: 160 degrees of flexion; 50 degrees of extension; 140
degrees of abduction; 40 degrees of adduction; 80 degrees of internal rotation and 70 degrees of
external rotation. He noted that appellant exhibited normal shoulder strength. Dr. Woodward
diagnosed chronic right shoulder pain with mild active motion restriction and stated that
appellant had reached maximum medical improvement by September 5, 2005. He concluded,
based on the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides), fifth edition, that appellant had one percent impairment based on loss of
flexion, two percent impairment based on loss of abduction and no impairment based on
extension, adduction, external rotation or internal rotation. Dr. Woodward determined that
appellant’s total right upper extremity impairment based on loss of range of motion was three
1

The record reflects that appellant requested, prior to his second opinion referral, that the Office not refer him to
Dr. Woodward.

2

percent. In a July 26, 2006 report, the Office medical adviser concurred with Dr. Woodward’s
three percent impairment rating and stated that it comported with the A.M.A., Guides.
On October 31, 2006 the Office granted appellant a schedule award for three percent
impairment to the right upper extremity.
On November 3, 2006 appellant requested a review of the written record. He stated that
he had requested not to be assigned to Dr. Woodward for an impairment rating because he had
been examined by Dr. Woodward for a different claim and did not believe that he received a fair
evaluation.
By decision dated February 20, 2007, the hearing representative affirmed the schedule
award for three percent impairment to the right upper extremity.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulation3 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.4
ANALYSIS
The Office accepted that appellant sustained a right rotator cuff strain and later
authorized a right shoulder arthroscopy and rotator cuff tear repair. Appellant requested a
schedule award for permanent partial impairment to his right arm. Because appellant’s treating
physician advised that he does not provide impairment ratings, the Office referred appellant to
Dr. Woodward for a second opinion and impairment rating.
Dr. Woodward performed a physical examination and reviewed the medical evidence of
record. He measured appellant’s shoulder range of motion and concluded in his July 18, 2006
report that appellant exhibited 160 degrees of flexion, 50 degrees of extension, 140 degrees of
abduction, 40 degrees of adduction, 80 degrees of internal rotation and 70 degrees of external
rotation. Applying the A.M.A., Guides, Dr. Woodward concluded that appellant had one percent
impairment based on loss of flexion and two percent impairment based on loss of abduction.
Although Dr. Woodward did not specify precisely which sections of the A.M.A., Guides he

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404 (1999).

4

See id.

3

referred to, his conclusions comport with Figures 16-40,5 16-436 and 16-46,7 which measure
right arm impairment based on loss of range of motion of the shoulder. Pursuant to Figure 1640, which measures loss of range of motion based on flexion and extension, appellant’s 160
degrees of flexion corresponds with one percent impairment and 50 degrees of extension
corresponds with zero percent impairment.8 According to Figure 16-43, which measures loss of
range of motion based on abduction and adduction, appellant’s 140 degrees of abduction
corresponds to two percent impairment and 40 degrees of adduction corresponds to zero percent
impairment.9 Pursuant to Figure 16-46, which measures loss of range of motion based on
internal rotation and external rotation, appellant’s 80 degrees of internal rotation and 70 degrees
of external rotation both correspond to zero percent impairment. Accordingly, the Board finds
that Dr. Woodward’s measurements and calculations were properly under the A.M.A., Guides.
Dr. Woodard found no other basis on which to attribute permanent impairment.
The Office medical adviser reviewed Dr. Woodward’s impairment rating on July 26,
2006 and agreed that it comported with the A.M.A., Guides. Consequently, the weight of the
medical evidence establishes that, pursuant to the A.M.A., Guides, appellant has no more than
three percent impairment for the right upper extremity.
On appeal, appellant argued that he did not receive a fair evaluation from Dr. Woodward.
The record reflects that appellant did request that the Office not refer him to Dr. Woodward.
However, appellant has not shown how Dr. Woodard’s examination and findings were
incomplete or that the physician was biased. He did not explain why he felt that Dr. Woodward
would not give him a fair evaluation, other than to state that he had previously been referred to
Dr. Woodward for an examination under a different claim and that the doctor “basically works
for” the Office. This argument, without more, does not establish that Dr. Woodward is biased.10
As noted, Dr. Woodward provided a report based on a physical examination and review of the
evidence, with which an Office medical adviser concurred. No other medical report of record
supports any greater degree of permanent impairment.
CONCLUSION
The Board finds that appellant did not establish that he was entitled to a schedule award
for greater than three percent impairment of the right upper extremity.

5

A.M.A., Guides 476, Figure 16-40.

6

Id. at 477, Figure 16-43.

7

Id. at 479, Figure 16-46.

8

Id. at 476, Figure 16-40.

9

Id. at 477, Figure 16-43.

10

See Roger S. Wilcox, 45 ECAB 265 (1993) (mere allegations are insufficient to establish bias against a
physician).

4

ORDER
IT IS HEREBY ORDERED THAT the February 20, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 10, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

